DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Receipt is of foreign priority is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 was filed after the mailing date of the claims on 5/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 5862300, Yagasaki et al. (hereinafter Yagasaki) in view of EP 3041248A1, Lee et al. (hereinafter Lee).

2. 	Regarding Claim 1, Yagasaki discloses A method of outputting an image through a display comprising an irregular display region (Col. 2 lines 9-17, an image to be displayed on the monitor 23 having an aspect ratio of 16:9 is made to be an image having an aspect ratio of 4:3 by compressing (thereby forming into an oblong image) the length of the image in a horizontal direction, thus forming an oblong image having an aspect ratio of 4:3. Examiner notes that “irregular display region based on applicants spec para [0042] is  a circular, oval form. Examiner equates oblong image as an irregular display region), the method comprising:
 	obtaining first information regarding an image type of a source image;
 	determining, based on the first information, whether the source image is a first- type image that has to be entirely displayed or a second-type image that is partially displayable;
 	converting the source image into a display image corresponding to the irregular display region, based on the determining (Col. 1 line 66-Col. 2 line 1, an encoder for converting the image signals output from the video decoder 32 into signals of an NTSC. Col. 2 lines 9-17, an image to be displayed on the monitor 23 having an aspect ratio of 16:9 is made to be an image having an aspect ratio of 4:3 by compressing (thereby forming into an oblong image) the length of the image in a horizontal direction, thus forming an oblong image having an aspect ratio of 4:3.; and
 	outputting the display image through the display (Fig 6, Col. 8, lines 51-55, the oblong image shown in FIG. 6(A) output from the video decoder 32 is output as is as shown in FIG. 6(B) from the horizontal filter 33, and is displayed as an image of the squeezed mode (as an oblong image) on the monitor 22 having an aspect ratio of 4:3).
 	However, Yagasaki does not explicitly disclose obtaining first information regarding an image type of a source image;
 	determining, based on the first information, whether the source image is a first- type image that has to be entirely displayed or a second-type image that is partially displayable;
 	Lee teaches, obtaining first information regarding an image type of a source image (Col. 13, para [0082], The display 115 according to an exemplary embodiment may arrange and output an advertisement item at a first position of the item list corresponding to the open item area);
 	determining, based on the first information, whether the source image is a first- type image that has to be entirely displayed (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area) or a second-type image that is partially displayable (Col. 13, para [0083], When the advertisement item is partially displayed on the open item area);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor/display device as taught in Yagasaki with a curved display as taught in Lee to yield predictable results.

3. 	Regarding Claim 2, Yagasaki in view of Lee discloses The method of claim 1, 
 	Yagasaki discloses wherein the first information comprises at least one of screen analysis of the source image, a type of an application or providing device that provides the source image, a content type of the source image (Fig. 12; Col. 2 Lines 35-41, in a case in which the user does not have a monitor 23 having an aspect ratio of 16:9, but has only a monitor 22 having an aspect ratio of 4:3, the user is able to select and instruct any one of the modes such as a squeezed mode, a letter box mode, and an edge cropped mode by inputting an external control signal to the controller 35), or an image genre of the source image.

4. 	Regarding Claim 3, Yagasaki in view of Lee discloses The method of claim 1, 
 	Yagasaki discloses wherein the converting comprises converting the source image into the display image, based on the first information, an aspect ratio of the source image, and an aspect ratio of an image that is outputtable on the display (Fig. 6, 9, 12. Col. 2 Lines 35-41, in a case in which the user does not have a monitor 23 having an aspect ratio of 16:9, but has only a monitor 22 having an aspect ratio of 4:3, the user is able to select and instruct any one of the modes such as a squeezed mode, a letter box mode, and an edge cropped mode by inputting an external control signal to the controller 35…As a result, an oblong image shown in FIG. 12(H) is displayed as is on the monitor 22 having an aspect ratio of 4:3).

5. 	Regarding Claim 4, Yagasaki in view of Lee discloses The method of claim 1, 
 	Yagasaki discloses wherein the determining comprises dividing the source image into certain units (in the spec [0099], the certain unit may be a frame, a scene, a group of pictures (GoP), etc. See Col. 1 lines 33-34, The image generating apparatus 1 further generates a frame number) and 
 	Yagasaki does not explicitly discloses wherein the determining comprises dividing the source image; and 
 	determining whether the source image is the first- type image or the second-type image for each of the certain units.
 	Lee teaches, wherein the determining comprises dividing the source image (Col. 13, [0085], the display 115 according to an exemplary embodiment may divide the closed item area into a plurality of layers)
 	determining whether the source image is the first- type (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor/display device as taught in Yagasaki with a curved display as taught in Lee to yield predictable results.

6. 	Regarding Claim 5, Yagasaki in view of Lee discloses The method of claim 1, 
 	Lee discloses wherein the determining comprises determining whether the source image is the first-type image (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area) or the second-type image at certain time intervals.

7. 	Regarding Claim 6, Yagasaki in view of Lee discloses The method of claim 1, 
 	Yagasaki discloses wherein the converting comprises converting the source image into the display image (Fig. 2; col. 1 line 66-col. 2 line2, an encoder for converting the image signals output from the video decoder 32 into signals of an NTSC (National Television System Committee) system) 
 	 Yagasaki does not explicitly disclose such that the entire source image is included in the irregular display region, when the source image is the first-type image.
 	Lee teaches such that the entire source image is included in the irregular display region (Col. 6, para [0031], a curved display apparatus having a curved screen), when the source image is the first-type image (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor/display device as taught in Yagasaki with a curved display as taught in Lee to yield predictable results.

8. 	Regarding Claim 7, Yagasaki in view of Lee discloses The method of claim 6, 
 	Yagasaki discloses wherein the converting comprises generating the display image by changing a size and an aspect ratio of the source image appropriately for a size and an aspect ratio outputtable on the display (Fig. 12; Col. 2 Lines 35-41, in a case in which the user does not have a monitor 23 having an aspect ratio of 16:9, but has only a monitor 22 having an aspect ratio of 4:3, the user is able to select and instruct any one of the modes such as a squeezed mode, a letter box mode, and an edge cropped mode by inputting an external control signal to the controller 35…As a result, an oblong image shown in FIG. 12(H) is displayed as is on the monitor 22 having an aspect ratio of 4:3), when the source image is the first-type image (Col. 3 lines 23-24, when a title or a person's name is displayed on the entire screen)

9. 	Regarding Claim 8, Yagasaki in view of Lee discloses The method of claim 1, 
 	Yagasaki discloses wherein the converting comprises converting the source image into the display image (Fig. 2; col. 1 line 66-col. 2 line2, an encoder for converting the image signals output from the video decoder 32 into signals of an NTSC (National Television System Committee) system) 
	Yagasaki does not explicitly disclose such that a part of the source image is included in the irregular display region, when the source image is the second-type image.
 	Lee teaches such that a part of the source image is included in the irregular display region (Col. 6, para [0031], a curved display apparatus having a curved screen), when the source image is the second-type image. (Col. 13, para [0083], When the advertisement item is partially displayed on the open item area);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor/display device as taught in Yagasaki with a curved display as taught in Lee to yield predictable results.

10. 	Regarding Claim 9, Yagasaki in view of Lee discloses The method of claim 1, 
 	Lee discloses wherein the determining comprises determining the source image as the first-type image based on the first information (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area), when the source image is an image for providing information comprising a text to a user (Col. 10, para [0053], A text 412 for indicating that the item area 410 corresponds to the category 1 is displayed on a portion above the item area 410).

11. 	Regarding Claim 10, Yagasaki in view of Lee discloses The method of claim 1, 
 	Lee discloses wherein the determining comprises determining the source image as the second-type image based on the first information (Col. 13, para [0083], When the advertisement item is partially displayed on the open item area), when the source image is an advertisement image (para [0083], advertisement).

12. 	Regarding Claim 11, Yagasaki discloses A display apparatus (Fig 2: 22 or 23 monitor) comprising:
 	an input unit (Fig 2: Col. 2 line 5, input bitstream);
 	a display comprising an irregular display region;
 	a memory storing at least one instruction (Fig. 1: recording apparatus 43, Col. 2, Lines 37-41, the user is able to select and instruct any one of the modes such as a squeezed mode, a letter box mode, and an edge cropped mode by inputting an external control signal to the controller 35); and
 	a controller (controller 35) comprising at least one processor configured to execute at least one of the at least one instruction (Col. 2 lines 37-41, the user is able to select and instruct any one of the modes),
 	wherein the controller (controller 35) is configured to:
 	Yagasaki does not explicitly disclose obtain first information regarding an image type of a source image, determine, based on the first information, whether the source image is a first-type image that has to be entirely displayed or a second-type image that is partially displayable, convert the source image into a display image corresponding to the irregular display region, based on the determining, and control the display image to be output through the display.
 	Lee teaches display comprising an irregular display region (Col. 6, para [0031], a curved display apparatus having a curved screen);
 	obtain first information regarding an image type of a source image, determine, based on the first information, whether the source image is a first-type image that has to be entirely displayed (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area) or a second-type image that is partially displayable (Col. 13, para [0083], When the advertisement item is partially displayed on the open item area), convert the source image into a display image corresponding to the irregular display region (Col. 12 para [0074], frame rate conversion, or resolution conversion on the video data), based on the determining, and control the display image to be output through the display (Col. 6, para [0031], a curved display apparatus having a curved screen. Col. 12 para [0074]-[0075], The video processor 110 processes video data that is received by the display apparatus 100. The display 115 displays, on the screen, a video included in a broadcast signal that is received through the tuner 140 under the control of the controller 180).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor/display device as taught in Yagasaki with a curved display as taught in Lee to yield predictable results.

13. 	Regarding Claim 12, Yagasaki in view of Lee discloses The display apparatus of claim 11, 
 	Yagasaki discloses wherein the controller is further configured to convert the source image into the display image based on the first information, an aspect ratio of the source image (fig. 12), and an aspect ratio of an image that is outputtable on the display (Fig. 12; Col. 2 Lines 35-41, in a case in which the user does not have a monitor 23 having an aspect ratio of 16:9, but has only a monitor 22 having an aspect ratio of 4:3, the user is able to select and instruct any one of the modes such as a squeezed mode, a letter box mode, and an edge cropped mode by inputting an external control signal to the controller 35…As a result, an oblong image shown in FIG. 12(H) is displayed as is on the monitor 22 having an aspect ratio of 4:3).

14. 	Regarding Claim 13, Yagasaki in view of Lee discloses The display apparatus of claim 11, 
 	Lee discloses wherein the controller is further configured to determine whether the source image is the first-type image (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area) or the second- type image at certain time intervals.

15. 	Regarding Claim 14, Yagasaki in view of Lee discloses The display apparatus of claim 11, 
 	Lee discloses wherein the controller is further configured to convert the source image into the display image such that the entire source image is included in the irregular display region (Col. 6, para [0031], a curved display apparatus having a curved screen. Col. 12 para [0074]-[0075], The video processor 110 processes video data that is received by the display apparatus 100. The display 115 displays, on the screen, a video included in a broadcast signal that is received through the tuner 140 under the control of the controller 180. Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area), when the source image is the first-type image (Col. 13, para [0083], When the advertisement item is entirely displayed on the open item area).

16. 	Regarding Claim 15, Yagasaki in view of Lee discloses The display apparatus of claim 11, 
 	Lee discloses wherein the controller is further configured to convert the source image into the display image such that a part of the source image is included in the irregular display region (Col. 6, para [0031], a curved display apparatus having a curved screen. Col. 12 para [0074]-[0075], The video processor 110 processes video data that is received by the display apparatus 100. The display 115 displays, on the screen, a video included in a broadcast signal that is received through the tuner 140 under the control of the controller 180. Col. 13, para [0083], When the advertisement item is partially displayed on the open item area), when the source image is the second-type image (Col. 13, para [0083], When the advertisement item is partially displayed on the open item area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422